Citation Nr: 1234410	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  02-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to November 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2003, the Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing held at the RO.  The case was remanded by the Board in November 2003 and November 2006. 

When this case was before the Board in October 2008, the Board denied the Veteran's for service connection for low back disability, as well as a claim for service connection for psychiatric disability.  The Veteran appealed the decision as to low back disability to the United States Court of Appeals for Veterans Claims (Court).  In an Order issued in January 2010, the Court remanded the issue of service connection for low back disability to the Board for additional action. 

In a June 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for low back disability.  The Veteran appealed the Board's decision to the Court. 

In a November 2011 memorandum decision, the Court vacated the Board's denial of the Veteran's claim for service connection for low back disability and remanded that claim to the Board.


REMAND

The record reflects, and the Veteran has testified and long maintained, that he injured his back in 1973 when he was thrown to the ground while playing basketball.  In the alternative, he claimed in August 2005 and March 2006 that he injured his back rappelling from helicopter rope lines while wearing a full back pack.  

After reviewing all of the evidence of record, the Board denied entitlement to service connection for low back disability in June 2010.  The Board found that the preponderance of the evidence is against a finding that any current low back disability is related to service.  In pertinent part, the Board noted that a rappelling injury is unconfirmed in the record, such injury is not inherently consistent with the Veteran's service, and the Veteran's assertions in this regard are not considered credible.  The November 2011 Memorandum Decision found that remand was required because the Board failed to support its credibility determination with an adequate statement of reasons and bases.  The Veteran's DD Form 214 notes that his military occupational specialty was tow truck driver, and notes no awards, citations, education, or training pertaining to rappelling.  However, the Veteran's complete service personnel file has not been obtained.  On remand, all outstanding personnel records should be obtained and associated with the claims file.

Moreover, in August 2012 the Veteran's attorney submitted additional evidence in support of the Veteran's claim, including an August 2012 private medical opinion from Dr. P.  In light of this new medical opinion, and in order to adequately address the Veteran's contention that he injured his back rappelling from helicopter rope lines while wearing a full back pack in service, an additional medical opinion is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's service personnel records through official channels. 

2.  Thereafter, the RO should return the Veteran's claims file and a copy of any pertinent evidence in Virtual VA that is not included in the claims file to the examiner who conducted the June 2005 examination. 

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran's back disability is, at least as likely as not (a 50 percent or better probability), related to the Veteran's active service.  In so doing, the examiner must acknowledge and discuss the Veteran's lay statements that he injured his back rappelling from helicopter rope lines while wearing a full back pack during service.  The examiner is also specifically requested to reconcile his conclusions with the August 2012 opinion from Dr. P discussed above.  He should explain the rationale for the conclusions reached. 

If the June 2005 examiner is not available, the claims file and any pertinent evidence in Virtual VA that is not included in the claims file should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

3.  The RO also should undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

